 



Exhibit 10.1
Execution Copy
 
DISCOVER CARD EXECUTION NOTE TRUST
Grantor
U.S. BANK NATIONAL ASSOCIATION
Secured Party
and
U.S. BANK NATIONAL ASSOCIATION
Securities Intermediary
COLLATERAL ACCOUNT CONTROL AGREEMENT
Dated as of July 26, 2007
 

 



--------------------------------------------------------------------------------



 



          This Collateral Account Control Agreement, dated as of July 26, 2007
(this “Agreement”), among DISCOVER CARD EXECUTION NOTE TRUST, a statutory trust
created under the laws of the State of Delaware (the “Grantor”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association organized and existing
under the laws of the United States of America, in its capacity as Indenture
Trustee (the “Secured Party”), and U.S. BANK NATIONAL ASSOCIATION, in its
capacity as a “securities intermediary” (as defined in Section 8-102 of the UCC)
and a “bank” (as defined in Section 9-102 of the UCC) (in such capacities, the
“Securities Intermediary”). Capitalized terms used but not defined herein shall
have the meanings set forth in the Indenture, dated as of July 26, 2007 (the
“Indenture”) and the Indenture Supplement for the DiscoverSeries Notes, dated as
of July 26, 2007, in each case between the Grantor and the Secured Party. All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York from time to time.
          WHEREAS, the Grantor has granted to the Secured Party a first priority
security interest in the Pledged Accounts (defined below) pursuant to the
Indenture;
          WHEREAS, the parties hereto are entering into this Agreement to
perfect and ensure the priority of such security interest;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Establishment and Maintenance of Collateral Accounts.
     (a) The Grantor has directed the Securities Intermediary to establish, and
the Securities Intermediary hereby does establish, the Collections Account and
Issuer Accounts (in each case as defined in the Indenture,) which are listed on
Schedule 1 hereto (such accounts including each subaccount thereof and each
successor account thereto, collectively, the “Pledged Accounts”) each to be
maintained by the Securities Intermediary as a security intermediary in the name
of the Secured Party and for which the Secured Party is the customer of the
Securities Intermediary, to hold the funds deposited therein, in the case of the
Collections Account, for the benefit of the Secured Party and the Noteholders,
and in the case of the Issuer Accounts, for the benefit of the Secured Party and
the applicable Noteholders. The Securities Intermediary covenants and agrees
that it shall not change the name or account number of any Pledged Account
without the prior written consent of the Secured Party. Schedule I hereto may be
amended or supplemented from time to time by written agreement of the parties,
and from the date of any such amendment or supplement each account listed
thereon (including each subaccount thereof and each successor account thereto)
shall also be a Pledged Account hereunder.
     (b) Each of the parties hereto acknowledges and agrees that the Pledged
Accounts are intended to be “securities accounts” (as defined in Section 8-501
of the UCC).
     (c) The Securities Intermediary covenants and agrees that: (i) all
securities or other property underlying any financial assets credited to any
Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or indorsed in blank or
credited to another securities account maintained in the name of the Securities

2



--------------------------------------------------------------------------------



 



Intermediary; (ii) in no case will any financial asset credited to any
Securities Account be registered in the name of the Grantor, payable to the
order of the Grantor or specially indorsed to the Grantor except to the extent
the foregoing have been specially indorsed to the Securities Intermediary or
indorsed in blank; and (iii) all property delivered to the Securities
Intermediary pursuant to the Indenture shall be promptly credited to one of the
Pledged Accounts.
     Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, all Permitted
Investments and any investment property, financial asset, security, instrument
or cash) credited to any Pledged Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.
     Section 3. Secured Party’s Control of the Pledged Accounts. If at any time
the Securities Intermediary shall receive from the Secured Party an entitlement
order (i.e., an order directing transfer or redemption of any financial asset
relating to a Pledged Account) or instruction (including, without limitation
instructions with respect to disposition of funds in the accounts), the
Securities Intermediary shall comply with such entitlement order or instruction
without further consent by the Grantor or any other Person. If the Grantor is
otherwise entitled to give any entitlement orders or instructions with respect
to the Pledged Account in accordance with Section 4 hereof and such entitlement
orders or instructions conflict with instructions of the Secured Party, the
Securities Intermediary shall comply with the entitlement orders and
instructions issued by the Secured Party.
     Section 4. Grantor’s Access to the Account. If at any time the Secured
Party delivers to the Securities Intermediary a notice of sole control in
substantially the form set forth in Exhibit A hereto (a “Notice of Sole
Control”), the Securities Intermediary agrees that after receipt of such notice,
it will take all directions with respect to the Pledged Accounts solely from the
Secured Party and shall not comply with instructions or entitlement orders of
the Grantor or any other Person.
     Section 5. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in any Pledged Account or any financial
assets, cash or other property credited thereto, the Securities Intermediary
hereby agrees that such security interest shall be subordinate to the security
interest of the Secured Party. The financial assets, money and other items
credited to any Pledged Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the Secured
Party (except that the Securities Intermediary may set-off the face amount of
any checks which have been credited to such Pledged Account but are subsequently
returned unpaid because of uncollected or insufficient funds).
     Section 6. Choice of Law. This Agreement shall be governed by the laws of
the State of New York. Regardless of any provision in any other agreement, for
purposes of the UCC, with respect to each Pledged Account, New York shall be
deemed to be the securities intermediary’s “jurisdiction” (within the meaning of
Sections 8-110 and 9-304 of the UCC). The Pledged Accounts shall be governed by
the laws of the State of New York.

3



--------------------------------------------------------------------------------



 



     Section 7. Conflict with Other Agreements. In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.
     Section 8. Security Intermediary’s Representations and Warranties;
Covenants. The Securities Intermediary hereby represents, warrants, covenants
and agrees that:
          (a) There are no other agreements entered into between the Securities
Intermediary and the Grantor with respect to any Pledged Account.
          (b) It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other Person relating to
the Pledged Accounts and/or any financial assets credited thereto pursuant to
which it agrees or has agreed to comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) of such other Person.
          (c) It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Grantor or the Secured
Party purporting to limit or condition the obligation of the Securities
Intermediary to comply with entitlement orders or instructions.
          (d) The Pledged Accounts have been established as set forth in
Section 1 of this Agreement and will be maintained in the manner set forth
herein until the termination of this Agreement.
          (e) The Securities Intermediary represents and warrants that this
Agreement is the legal, valid, binding and enforceable obligation of the
Securities Intermediary, enforceable against it in accordance with its terms,
subject to (x) the effect of bankruptcy, insolvency, or similar laws affecting
generally the enforcement of creditor’s rights and (y) general equitable
principles.
     Section 9. Adverse Claims. The Securities Intermediary represents and
warrants that, except for the claims and interest of the Secured Party and of
the Grantor in the Pledged Accounts, it has no actual knowledge of any security
interest in, lien on or claim to, or other interest in, any Pledged Account or
in any “financial asset” (as defined in Section 8-102(a) of the UCC) credited
thereto. If an officer of the Securities Intermediary receives written notice
that any Person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Pledged Accounts or in any financial asset carried therein
known to the Securities Intermediary, the Securities Intermediary will promptly
notify the Secured Party and the Grantor thereof.
     Section 10. Indemnification of Securities Intermediary.
          (a) The Grantor and the Secured Party hereby agree that (x) the
Securities Intermediary is released from any and all liabilities to the Grantor
and the Secured Party arising from the terms of this Agreement and the
compliance of the Securities Intermediary with the terms hereof, except to the
extent that such liabilities arise from the Securities Intermediary’s bad faith,
willful misconduct or negligence and (y) the Grantor, its successors and assigns
shall at all times indemnify and save harmless the Securities Intermediary from
and against any loss, liability or expense incurred without bad faith, willful
misconduct or negligence on the part of

4



--------------------------------------------------------------------------------



 



the Securities Intermediary, its officers, directors and agents, arising out of
or in connection with the execution and performance of this Agreement or the
maintenance of the Pledged Accounts, including the reasonable costs and expenses
of defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties hereunder. Anything in
this Agreement notwithstanding, in no event shall the Securities Intermediary or
Secured Party be liable for special, indirect, or consequential loss or damage
of any kind whatsoever (including, but not limited to, lost profits), even if
the Securities Intermediary or the Secured Party has been advised of such loss
or damage and regardless of the form of action. The provisions of this Section
shall survive termination of this Agreement and the resignation or removal of
the Securities Intermediary for any reason.
          (b) This Agreement shall not subject the Securities Intermediary to
any duty, obligation or liability except as is expressly set forth herein and
the Securities Intermediary shall satisfy those duties expressly set forth in
this Agreement so long as it acts without negligence, willful default or fraud.
In particular (without implied limitation), the Securities Intermediary need not
investigate whether the Secured Party is entitled to give any entitlement order,
Notice of Sole Control or any other directions, instructions or other orders in
any instance. Without limiting the generality of the foregoing, the Securities
Intermediary shall not be subject to any fiduciary or other implied duties, and
the Securities Intermediary shall not have any duty to take any discretionary
action or exercise any discretionary powers.
     Section 11. Successors; Assignment. The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and assigns, except that neither the Grantor nor
the Securities Intermediary may delegate their obligations hereunder without the
prior written consent of the Secured Party. The Secured Party agrees to send
written notice to the Securities Intermediary and Standard & Poor’s of any such
delegation.
     Section 12. Notices.
          (a) Any notice, request or other communication required or permitted
to be given under this Agreement shall be in writing and deemed to have been
properly given when delivered in Person, or when sent by telecopy, electronic
mail, or other electronic means and electronic confirmation of error free
receipt is received or two (2) Business Days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.
          Grantor:
Discover Card Execution Note Trust
c/o Wilmington Trust Company
Rodney Square North, 1100 N. Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration
Fax: 302-636-4140
Email: jluce@wilmingtontrust.com

5



--------------------------------------------------------------------------------



 



with copies to:
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Attention: Doneene Damon
Fax: (302) 651-7701
Email: damon@rlf.com, and
Latham & Watkins LLP
Sears Tower, Suite 5800
233 South Wacker Drive
Chicago, IL 60606
Attention: Ellen Marks
Fax: (312) 993-9767
Email: ellen.marks@lw.com
          Secured Party:
U.S. Bank National Association
209 South LaSalle Street, Suite 300
Chicago, IL 60604
Attention: Corporate Trust Services
Fax: 312-325-8905
Email: PATRICIA.CHILD@usbank.com
          Securities Intermediary:
U.S. Bank National Association
209 South LaSalle Street, Suite 300
Chicago, IL 60604
Attention: Corporate Trust Services
Fax: 312-325-8905
Email: PATRICIA.CHILD@usbank.com
          (b) Any party may change its address for notices by giving notice to
the other parties hereto in the manner set forth above.
     Section 13. Bankruptcy, Non-Petition and Limited Recourse. Notwithstanding
any other provision of this Agreement, each of the Secured Party and the
Securities Intermediary agrees that it will not at any time institute against
the Issuer, any Master Trust or any special purpose entity that acts as a
depositor with respect to any Master Trust or the Issuer, or join in any
institution against the Issuer, any Master Trust or any special purpose entity
that acts as a depositor with respect to any Master Trust or the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture, any
Derivative Agreement, any Supplemental Credit Enhancement Agreement, any

6



--------------------------------------------------------------------------------



 



Supplemental Liquidity Agreement, any Collateral Certificate (including the
Series 2007-CC Collateral Certificate), any Pooling and Servicing Agreement
(including the DCMT Pooling and Servicing Agreement) and any Series Supplement.
Notwithstanding any other provision of this Agreement, the obligations of the
Grantor hereunder, if any, shall be limited to amounts available from the
Collateral and following their application in accordance with the Indenture, any
outstanding obligations of or claims against the Company hereunder shall be
extinguished. The provisions of this Section 13 shall survive any termination of
this Agreement.
     Section 14. Amendment. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by each of the Grantor, the Secured Party and the
Securities Intermediary.
     Section 15. Termination. The obligations of the Securities Intermediary to
the Secured Party pursuant to this Agreement shall continue in effect until the
security interests of the Secured Party in each of the Pledged Accounts have
been terminated pursuant to the terms of the Indenture and the Secured Party has
notified the Securities Intermediary of such termination in writing. The Secured
Party agrees to provide Notice of Termination in substantially the form of
Exhibit B hereto to the Securities Intermediary upon the request of the Grantor
on or after the termination of the Secured Party’s security interest in the
Pledged Accounts pursuant to the terms of the Indenture. The termination of this
Agreement shall not terminate the Pledged Accounts or alter the obligations of
the Securities Intermediary to the Grantor pursuant to any other agreement with
respect to the Pledged Accounts.
     Section 16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
[Remainder of page intentionally blank; signature page follows]

7



--------------------------------------------------------------------------------



 



                  DISCOVER CARD EXECUTION NOTE TRUST,  
as the Grantor
 
           
 
  By:   Wilmington Trust Company,    
 
      not in its individual capacity but solely as
Owner Trustee    
 
           
 
  By:   /s/ Jennifer A. Luce    
 
           
 
      Name: Jennifer A. Luce    
 
      Title: Sr. Financial Services Officer    
 
                U.S. BANK NATIONAL ASSOCIATION,
as the Indenture Trustee
 
           
 
  By:   /s/ Patricia M. Child    
 
           
 
      Name: Patricia M. Child    
 
      Title: Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION,     as the Securities
Intermediary
 
           
 
  By:   /s/ Patricia M. Child    
 
           
 
      Name: Patricia M. Child    
 
      Title: Vice President    

Signature Page to the Collateral Account Control Agreement
for Discover Card Execution Note Trust

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

        Exact Name of Account     Account Number
 
     
Collections Account
   
 
   
Collections Account — U.S. Bank National Association as Indenture Trustee for
the benefit of the Indenture Trustee and the Noteholders
  Account No.: 117493000
 
     
Issuer Accounts
     
 
     
DiscoverSeries Collections Account — U.S. Bank National Association as Indenture
Trustee for the benefit of the Indenture Trustee and the
DiscoverSeries Noteholders
  Account No.: 117427000
 
     
DiscoverSeries Interest Funding Account — U.S. Bank National Association as
Indenture Trustee for the benefit of the Indenture Trustee and the
DiscoverSeries Noteholders
  Account No.: 117428000
 
     
DiscoverSeries Principal Funding Account — U.S. Bank National Association as
Indenture Trustee for the benefit of the Indenture Trustee and the
DiscoverSeries Noteholders
  Account No.: 117429000
 
     
DiscoverSeries Accumulation Reserve Account — U.S. Bank National Association as
Indenture Trustee for the benefit of the indenture Trustee and the
DiscoverSeries Noteholders
  Account No.: 117430000
 
     
DiscoverSeries Class C Reserve Account — U.S. Bank National Association as
Indenture Trustee for the benefit of the Indenture Trustee and the
DiscoverSeries Noteholders
  Account No.: 117431000
 
     
DiscoverSeries Class D Reserve Account — U.S. Bank National Association as
Indenture Trustee for the benefit of the Indenture Trustee and the
DiscoverSeries Noteholders
  Account No.: 117432000

 



--------------------------------------------------------------------------------



 



Exhibit A
[            Date      ]
U.S. Bank National Association, as Securities Intermediary
[                                 ]
[                                 ]
Attention: [                                 ]
Re:    Notice of Sole Control
Ladies and Gentlemen:
          As referenced in the Collateral Account Control Agreement, dated
July 26, 2007, among Discover Card Execution Note Trust, you and the
undersigned, we hereby give you notice of our sole control over each of the
Pledged Accounts and all financial assets or funds credited thereto. You are
hereby instructed not to accept any entitlement orders with respect to the
Pledged Accounts or the financial assets or funds credited thereto from any
Person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction or otherwise directed by us in writing.
          You are instructed to deliver a copy of this notice by mail, facsimile
transmission or electronic mail to Discover Card Execution Note Trust.

                  Very truly yours,
 
                U.S. Bank National Association,     as Indenture Trustee and
Secured Party
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

cc: Discover Card Execution Note Trust

 



--------------------------------------------------------------------------------



 



Exhibit B
[          Date       ]
U.S. Bank National Association, as Securities Intermediary
[                                 ]
[                                ]
Attention: [                                ]
Re:    Termination of Collateral Account Control Agreement
          You are hereby notified that the Collateral Account Control Agreement
dated July 26, 2007, among Discover Card Execution Note Trust, you and the
undersigned is terminated and you have no further obligations to the undersigned
pursuant to such Agreement. Notwithstanding any previous instructions to you,
you are hereby instructed to accept all future directions with respect to
account number(s) [                    ] from Discover Card Execution Note Trust
or its agent. This notice terminates any obligations you may have to the
undersigned with respect to such account, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to Discover Card
Execution Note Trust pursuant to any other agreement.
          You are instructed to deliver a copy of this notice by mail, facsimile
transmission or electronic mail to Discover Card Execution Note Trust.

                  Very truly yours,
 
                U.S. Bank National Association,     as Indenture Trustee and
Secured Party
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 